 1 Caroline C. McCreary, #176563
   Attorney at Law
 2 7081 N. Marks
   Suite #104 PMB 302
 3 Fresno CA. 93711 Telephone (559) 696-4529
   CCMcCreary@Yahoo.com
 4
   ATTORNEY FOR DEFENDANT: MARCELA HEREDIA
 5

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 1:17-CR-00090 LJO SKO
11
                                  Plaintiff,            STIPULATION TO CONTINUE
12                                                      STATUS CONFERENCE
                            v.
13                                                      DATE: February 25, 2019
     MARCELA HEREDIA,                                   TIME: 8:30 a.m.
14                                                      COURT: Hon. Lawrence J. O'Neill
                                  Defendant.
15

16
                                                  STIPULATION
17
             Defendant, Marcela Heredia, by and through her counsel of record, Caroline C. McCreary, and
18
     Plaintiff United States of America, Laura Withers, hereby stipulate as follows:
19
             To move the status conference currently set from February 25, 2019, to April 22, 2019. Both
20
     parties seek a continued status to April 29, 2019, at 8:30 a.m. and move to exclude time under the
21
     speedy trial act between today’s date and April 29, 2019, for the following reasons:
22
             1. Defense counsel’s husband was facing a serious medical condition that required counsel to
23
     provide care. Following his prior surgery, his complications did not subside and an MRI image
24
     revealing a cluster of illuminated lymph nodes caused a diagnosis of lymphoma. Thereafter, additional
25
     MRI procedures, CT Scans, as well as a PET Scan to determine the origin and/or type of lymphoma.
26
     However recent blood work put the surgeon’s as well as the oncologist’s original diagnosis of
27
     lymphoma in question. Follow up blood work and an MRI are scheduled to confirm lymphoma was an
28
     incorrect diagnosis on March 8, 2019. Meanwhile, Marcela Heredia recently gave birth. All told,

      STIPULATION TO CONTINUE STATUS CONFERENCE          1
30
 1 Marcella Heredia’s family care obligations related to her pregnancy, recent child birth, as well as

 2 defense counsel’s family obligation’s, have hindered the ability to adequately discuss a resolution and/or

 3 prepare for trial. Finally, a new AUSA, Laura Withers, has just been assigned to this case. Thus, both

 4 parties have not been afforded adequate time to review the case and engage in possible settlement

 5 solutions.

 6           2. A continuance would allow the parties, sufficient time to choose an acceptable trial date in

 7 accordance with the Speedy Trial Act, review discovery, and more importantly, engage in plea

 8 negotiations.

 9           Based on the above-stated findings, the ends of justice served by continuing the case as

10 requested, outweigh the interest of the public and the defendant to have a trial within the original date

11 prescribed by the Speedy Trial Act. For the purpose of computing time under the Speedy Trial Act, 18

12 U.S.C. § 3161, et seq., within which trial must commence, the time period of February 25, 2019 to April

13 29, 2019 for a status hearing, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A),

14 (B)(iv) because it results from a continuance granted by the Court at defendant’s request on the basis of

15 the Court’s finding that the ends of justice served by taking such action outweigh the best interest of the

16 public and the defendant in a speedy trial.

17       Nothing in this stipulation and order shall preclude a finding that other provisions of the Speedy

18 Trial Act dictate additional time periods are excludable from the period within which a trial must

19 commence.

20          IT IS SO STIPULATED.

21
            Dated January 29, 2019.                          /s/ Caroline C. McCreary
22                                                           Caroline C. McCreary
23                                                           Counsel for Defendant
                                                              MARCELA HEREDIA
24

25                                                           /s/ LAURA WITHERS
                                                             Laura Withers
26                                                           McGREGOR W. SCOTT
27                                                           United States Attorney

28

      STIPULATION TO CONTINUE STATUS CONFERENCE          2
30
 1
                                                     ORDER
 2
                                                      -----
 3

 4          The Court finds good cause exists, accepts the stipulation, and the Status Conference of February
 5
     25, 2019 is continued to April 29, 2019, at 8:30 a.m.
 6

 7
     IT IS SO ORDERED.
 8

 9      Dated:     January 31, 2019                              /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION TO CONTINUE STATUS CONFERENCE              3
30
